Filed 11/17/20 In re D.H. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re D.H., a Person Coming                                  B297239
 Under the Juvenile Court Law
                                                              (Los Angeles County
                                                              Super. Ct. No. FJ54217)
 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 D.H.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Robert Leventer. Affirmed with directions.
      Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Jonathan J. Kline and Kristen J.
Inberg, Deputy Attorneys General, for Plaintiff and Respondent.
                       INTRODUCTION

       D.H. appeals from the juvenile court’s disposition order
committing him to the Department of Corrections and
Rehabilitation, Division of Juvenile Justice, now known as the
Department of Youth and Community Restoration (the
Department),1 for a maximum term of five years eight months,
after the court found D.H. violated the terms and conditions of
his probation under Welfare and Institutions Code section 777.2
D.H., who was 15 years old at disposition, argues the juvenile
court abused its discretion in committing him to the Department
because there were “less restrictive alternatives that could have
met [his] needs while at the same time meeting the court’s legal
obligation to place [him] in the least restrictive environment.”
D.H. also argues, and the People concede, the juvenile court erred
in calculating his predisposition custody credit. We direct the
juvenile court to correct D.H.’s predisposition custody credit, but
otherwise affirm.




1     Effective July 1, 2020 the Legislature removed the Division
of Juvenile Justice from the Department of Corrections and
Rehabilitation and reestablished it as the Department of Youth
and Community Restoration under the Health and Human
Services Agency. (Gov. Code, §§ 12820, 12821, added by
Stats. 2019, ch. 25, § 20.)

2     Undesignated statutory references are to the Welfare and
Institutions Code.


                                 2
      PROCEDURAL AND FACTUAL BACKGROUND

       A.     The Prior Petitions Under Section 602
       D.H.’s extensive criminal history began in October 2016
when he was 13 years old. By October 2017 the juvenile court
had declared D.H. a ward of the court, removed him from his
parent’s custody, and sustained four section 602 petitions
charging D.H. with numerous offenses. Those offenses included
burglary, attempted robbery, robbery, theft, possession of
burglary tools, attempted carjacking, carjacking, evading a peace
officer, theft of a vehicle, receiving stolen property, presenting
false identification, and driving without a license. During 2017
the juvenile court made multiple orders for suitable placement,
including orders placing D.H. in a group home, a community
detention program,3 and juvenile hall. On November 21, 2017
the juvenile court ordered D.H. “home on probation.”
       Two months later, on January 23, 2018, police officers saw
a car driven by someone who was not wearing a seatbelt. D.H.,
who was sitting in the front passenger seat, “look[ed] nervously”
at them. The officers followed the car and saw a gun on the
ground at an intersection the car had just crossed. They ordered
the driver to stop, told the occupants to get out, and called for
another officer to retrieve the gun from the street. Officers
located a second gun near a sidewalk. Both guns were loaded.
The officers took D.H., the driver, and another passenger to the
police station for further investigation, where the driver told the
officers he saw D.H. throw a gun out the window.



3     Community detention, also known as house arrest,
required D.H. to wear an ankle monitor.


                                 3
      The People filed a petition under section 602 charging D.H.
with possession of a firearm and possession of live ammunition
by a minor (Pen. Code, §§ 29610, 29650). D.H. admitted both
allegations, and the juvenile court sustained the petition. The
court set a disposition hearing for April 26, 2018.
      On February 24, 2018 D.H. and four other minors entered a
department store, stole several “high-end” purses, and fled in a
car driven by D.H., who led police officers on a brief pursuit
before stopping. The People filed a petition under section 602
charging D.H. with grand theft (Pen. Code, § 487, subd. (a)),
conspiracy to commit a crime (Pen. Code, § 182, subd. (a)(1)), and
driving without a license (Veh. Code, § 12500, subd. (a)). After
D.H. admitted the conspiracy allegation, the juvenile court
sustained the petition, dismissed the other two allegations, and
set the case for disposition.
      On March 19, 2018 D.H. entered a department store, took
clothing off the shelves, walked past the registers, and tried to
leave. When two store employees confronted him, D.H. punched
one of them in the face. When police officers arrived, they took
D.H. into custody and transported him to juvenile hall. The
People filed another section 602 petition, the third in three
months, charging D.H. with two counts of robbery (Pen. Code,
§ 211). After D.H. admitted one of the counts, the juvenile court
sustained the petition, dismissed the second robbery count, and
set the matter for disposition.
      At the April 26, 2018 disposition hearing, the parties
submitted on the recommendation of a camp community
placement program. The juvenile court ordered D.H. to camp for
seven to nine months and told him: “And so you understand
what is happening, these are serious crimes. I got to get through




                                4
to you somehow because you will end up in prison the rest of your
life. . . . I handle all the kids who go to [the Department]. You
are headed in that direction. You need to turn this around.
These are robberies, not just one. A possession of a gun. This is
serious business. You are eligible for [commitment to the
Department] today. Seven to nine months [of camp] is a break.”
         While at camp, D.H. received six suspensions for, among
other things, attempted robbery, gang activity, and assault in a
“mutual fight.” D.H. was released from camp on December 6,
2018 and again placed home on probation.

       B.    The Current Petition Under Section 602
       On December 21, 2018, two weeks after his release from
camp, D.H. and four other minors entered two department stores
and stole several items. D.H. again drove the getaway car.
Police officers responding to a “theft in progress” call tried to pull
over the car D.H. was driving. D.H. drove away and led police on
a 10-mile high-speed chase on the freeway in “opposing traffic
lanes” and on side streets during rush hour while throwing the
stolen items out the car window. The police officers eventually
conducted a “PIT maneuver,”4 which caused D.H. to crash his car
into a police car as he tried to make an illegal U-turn. The
officers detained D.H. and took him to juvenile hall. The People
filed another petition under section 602, charging him with
fleeing to elude a pursuing peace officer in a vehicle driven in


4     A PIT, or “pursuit immobilization technique” (Weaver v.
State of California (1998) 63 Cal. App. 4th 188, 194), is a technique
“where a police vehicle accelerates into the rear side of the fleeing
vehicle, pushing it and causing it ‘to spin out of control.’”
(People v. Bell (2009) 179 Cal. App. 4th 428, 433.)


                                  5
willful or wanton disregard for the safety of persons or property
(Veh. Code, § 2800.2), three counts of second degree burglary
(Pen. Code, § 459), two counts of grand theft (Pen. Code, § 487,
subd. (a)), and possession of burglary instruments or tools
(Pen. Code, § 466). The People subsequently filed a notice of
probation violation under section 777 in lieu of the petition, and
the juvenile court dismissed the petition and set a probation
violation hearing.5

      C.     The Probation Violation Hearing, Disposition, and
             Commitment to the Department
       At the probation violation hearing D.H. admitted that his
conduct on December 21, 2018—failing to yield to police and
driving recklessly—violated the terms and conditions of his
probation. The juvenile court found D.H. in violation of probation
and sustained the allegation in the section 777 notice.
       The probation officer, testifying at disposition,
recommended placing D.H. in a suitable facility in Iowa for a six-
to 12-month program. The juvenile court asked the probation
officer why he believed it was not appropriate for the court to
commit D.H. to the Department. The probation officer said the
court should give D.H. “another opportunity” in a place where he
could “start over” and gain a new perspective. The probation
officer stated that juvenile offenders like D.H. view the

5      “[A] probation violation procedure is initiated under
section 777 by the filing of a notice, not a petition. [Citation.]
Significantly, a probation violation proceeding involves a
different standard of proof than a section 602 proceeding, and it
does not result in the charging or adjudication of a criminal
offense, even if the conduct alleged is criminal.” (In re Greg F.
(2012) 55 Cal. 4th 393, 405.)


                                 6
Department as a “prison” and a “place of no hope” and that it is
particularly difficult for juveniles to rehabilitate in a setting
where they know each other and their “past transgressions.”
When the court asked the probation officer whether the Iowa
facility was a “locked facility,” the probation officer said that he
thought it was, but that he could be wrong.
       The prosecutor asked whether there were any differences
in programming between the Department and the Iowa facility,
and the probation officer stated that “they offer the same
services.” When asked whether the Department’s rehabilitative
programs were “just as good” as any out-of-state program, the
probation officer responded, “Possibly, yes.” Neither the
probation officer nor counsel for D.H. suggested a different
placement.
       The prosecutor argued that the Department had “an
excellent program” and that, given D.H.’s “escalating criminal
behavior,” commitment to the Department was “the natural next
step” and “best outcome in this case.” Counsel for D.H. stated
that, although the Department could be “a positive influence,”
D.H. would still be “around the people who know him.” Counsel
for D.H. argued that commitment to the Department was “not
warranted” because the juvenile court had previously dismissed
several allegations against D.H., including the current
section 602 petition, and that the conduct that violated D.H.’s
probation, while dangerous, was “an immature act.”
       The juvenile court stated: “I have known [D.H.] for quite a
while. And we have tried lots of different ways to keep him from
committing crimes, and we have been unsuccessful. We have
tried electronic surveillance. We have tried home-on probation.
We have tried suitable placement. We have tried camp. Right




                                 7
after he gets out of camp he is . . . on this high speed chase which
is quite horrific. . . . I have no reason to believe that the Iowa
placement is a locked facility. Nor do I believe that getting him
away from people he knows would be a justification for
authorizing an out-of-state placement, nor keeping him away for
six months or even a year . . . in light of the fact that there are
victims out there and there is a potential for people getting
killed . . . . He has shown a total disregard for the law and for
other people’s well-being. He presents a danger.”
       The juvenile court also stated, “I believe that [the
Department] does offer an appropriate program and does have
services. . . . I have looked at the programs and the description of
the programs that counsel have provided. . . . I believe [the
Department] does have appropriate programs, vocational
programs, counseling programs, and that [D.H.] can benefit from
those programs, if he chooses to.” The court stated that juveniles
sent to the Department “do progress,” “do get better,” and go on
to “make good decisions.” The court said to D.H., “If you want to
do good, you do. . . . If you want to benefit from the program, you
can.” The juvenile court also stated it would inform the
Department of any special educational needs D.H. may have.
       For violating probation on the robbery adjudication, the
court committed D.H. to the Department for a term not to exceed
five years. For violating probation on the firearm possession
adjudication, the court committed D.H. for a term of eight
months. The court awarded D.H. 301 days of predisposition
custody credit. D.H. timely appealed.




                                 8
                          DISCUSSION

      A.     The Juvenile Court Did Not Abuse Its Discretion in
             Committing D.H. to the Department
       D.H. argues the juvenile court abused its discretion in
committing him to the Department because, according to D.H.,
the court did not adequately “consider less restrictive
alternatives” to placement with the Department or make a
finding that commitment to the Department would “provide a
probable benefit” to D.H. D.H. contends that the “store thefts,”
which were the bases of his commitment, were “crimes of youth
and poverty,” that the Department is “reserved for the worst of
the worst,” and that it is “unclear why his needs could not be met
at less restrictive placements.” The record does not support
D.H.’s contentions, nor does it show the juvenile court abused its
discretion.

             1.     Applicable Law and Standard of Review
       “‘There is no “sentence,” per se, in juvenile court. Rather, a
judge can impose a wide variety of rehabilitation alternatives
after conducting a “dispositional hearing,” which is equivalent to
a sentencing hearing in a criminal court.’” (People v. Superior
Court (Lara) (2018) 4 Cal. 5th 299, 306.) “When determining the
proper disposition for a minor who has been found to be a
delinquent, the court must consider (1) the minor’s age, (2) the
circumstances and gravity of the offense, and (3) the minor’s
previous delinquent history.” (In re Joseph H. (2015)
237 Cal. App. 4th 517, 542; see § 725.5; In re Jonathan T. (2008)
166 Cal. App. 4th 474, 484-485.) “Because rehabilitation is one of
the primary objectives of juvenile court law, our statutory scheme




                                  9
‘“contemplates a progressively more restrictive and punitive
series of dispositions starting with home placement under
supervision, and progressing to foster home placement,
placement in a local treatment facility, and finally placement at
[the Department].”’” (In re N.C. (2019) 39 Cal. App. 5th 81, 85-86;
see § 202, subd. (e).) Where a probation violation under
section 777 “is established, the most restrictive placement the
court can impose is the maximum term of confinement on the
original offense for which the ward was placed on probation.”
(In re Greg F. (2012) 55 Cal. 4th 393, 405.)
       “[A]nother primary objective of juvenile court law is to
protect public safety. . . . However, ‘to ensure the necessity of
[Department] placement, there must be evidence “supporting a
determination that less restrictive alternatives are ineffective or
inappropriate.” [Citation.] More importantly . . . “there must be
[substantial] evidence in the record demonstrating . . . a probable
benefit to the minor by a [Department] commitment.”’” (In re
N.C., supra, 39 Cal.App.5th at pp. 85-86; accord, In re Calvin S.
(2016) 5 Cal. App. 5th 522, 528; see § 734 [“No ward of the juvenile
court shall be committed to [the Department] unless the judge of
the court is fully satisfied that the mental and physical condition
and qualifications of the ward are such as to render it probable
that he will be benefited by the reformatory educational
discipline or other treatment provided by [the Department].”].)
       “We review the juvenile court’s commitment decision for
abuse of discretion, indulging all reasonable inferences to support
its decision. [Citation.] ‘“‘“In determining whether there was
substantial evidence to support the commitment, we must
examine the record presented at the disposition hearing in light
of the purposes of the Juvenile Court Law.”’”’” (In re N.C., supra,




                                10
39 Cal.App.5th at p. 85; see In re Carlos J. (2018) 22 Cal. App. 5th
1, 5.)

            2.      The Juvenile Court Considered Out-of-state
                    Placement as a Less Restrictive Alternative, but
                    Found It Was Not Appropriate for D.H.
       Contrary to D.H.’s contention, the juvenile court considered
a less restrictive placement before committing him to the
Department. At the disposition hearing the court heard,
considered, and rejected the probation officer’s recommendation
the court place D.H. at a facility in Iowa. The court found that
the probation officer’s reasons for not committing D.H. to the
Department—that other juveniles there would know D.H. and
that juveniles view placement with the Department negatively—
did not justify an out-of-state placement. There was no evidence
the Department’s programs were not available or adequate for
D.H.’s needs. (See § 727.1, subd. (b)(1) [“the court shall not order
the placement of a minor who is adjudged a ward of the court” in
a “residential facility or program . . . outside of the state, unless”
it finds that “[i]n-state facilities or programs have been
determined to be unavailable or inadequate to meet the needs of
the minor”].) To the contrary, the probation officer testified that
there was no difference in the rehabilitative services the two
facilities offered and that the Department’s programs were
essentially as good as those at the Iowa facility. Even counsel for
D.H. recognized that placement with the Department could be
positive for D.H.
       The juvenile court was also appropriately concerned about
public safety and the safety of D.H. (See In re Carlos J., supra,
22 Cal.App.5th at pp. 5-6 [because the purpose of juvenile court




                                 11
law is to provide for “‘the protection and safety of the public and
each minor under the jurisdiction of the juvenile court,’” the court
“may properly consider ‘a restrictive commitment as a means of
protecti[on]’”]; see also § 202, subd. (a).) The court considered the
risks D.H. would pose if placed in a less restrictive environment
and stated D.H.’s recent conduct created a danger to others,
including a risk that D.H. might kill someone. And when the
court asked the probation officer whether the Iowa facility was a
locked facility, the probation officer could not confirm it was.
       Moreover, although “juvenile placements need not follow
any particular order under section 602 and section 777, including
from the least to the most restrictive” (In re Eddie M. (2003)
31 Cal. 4th 480, 507; see In re A.M. (2019) 38 Cal. App. 5th 440,
449 [“‘“‘[a]lthough the [Department] is normally a placement of
last resort, there is no absolute rule that a [Department]
commitment cannot be ordered unless less restrictive placements
have been attempted’”’”]), the juvenile court placed D.H. in every
possible less restrictive environment before placing him with the
Department. The court stated that it had tried less restrictive
placements, including probation at home, community detention,
juvenile hall, and camp, but that all of those placements were
unsuccessful. In fact, D.H. was under a home-on-probation order
when he committed his most recent offenses. (See In re Greg F.,
supra, 55 Cal.4th at p. 408 [“if the minor has been given an
opportunity to benefit from probation after committing a
[Department]-eligible offense, and then goes on to commit a new
offense while on probation, the interests of justice and the
welfare of the minor may be best served by a [Department]
commitment”].) Not only had less restrictive placements failed to
deter D.H. from committing additional crimes, he committed




                                 12
more serious crimes as he became older and his placements
became progressively more restrictive. (See In re A.R. (2018)
24 Cal. App. 5th 1076, 1082 [minor’s placement history “leaves
little doubt that less restrictive alternatives have been wholly
ineffective in rehabilitating” him, and the “need for a significant
change from prior placements is amplified by his age” because
“there is little time remaining before he faces the adult
correctional system”].)

            3.     The Juvenile Court Found That Commitment to
                   the Department Would Benefit D.H.
      D.H. also argues the juvenile court did not “find, on the
record,” that commitment to the Department would “provide a
probable benefit” to D.H. The court, however, did make that
finding.
      “There is no requirement that the court find exactly how a
minor will benefit from being committed to [the Department].
The court is only required to find if it is probable a minor will
benefit from being committed.” (In re Jonathan T., supra,
166 Cal.App.4th at p. 486.) A juvenile court may find it probable
a “minor would benefit from being committed to [the
Department], because it anticipate[s] minor’s needs would be
addressed by programs offered at [the Department].” (Ibid.)
      The juvenile court found the Department offered
appropriate vocational, counseling, and other programs from
which D.H. would benefit. The court also found minors
committed to the Department can make progress, improve, and
learn to make good decisions in their lives. The court stated that
D.H. could benefit from the programs offered by the Department
and that the court would inform the Department if D.H. had any




                                 13
special requirements for his educational needs, which shows the
court believed the Department would be able to address those
needs. (See In re Joseph H., supra, 237 Cal.App.4th at
pp. 543-544 [“appropriate education is part of the treatment and
rehabilitative services provided by [the Department]”]; cf. In re
Calvin S., supra, 5 Cal.App.5th at pp. 526-527, 532 [juvenile
court abused its discretion in committing a minor with a
developmental disability and an “extremely low” IQ to the
Department rather than juvenile hall because juvenile hall gave
the minor access to regional center services not offered by the
Department].)
      Although the juvenile court did not specifically identify
which Department programs would benefit D.H., the court stated
it had reviewed the descriptions of the programs and found them
appropriate. And in its minute order and commitment order, the
court found that the “mental and physical condition and
qualifications of this youth render it probable that [he] will
benefit from the reformatory discipline or other treatment
provided by the [Department].” (See In re A.R., supra,
24 Cal.App.5th at p. 1081 [although the juvenile court did not
identify the specific programs that would benefit the minor, the
court found the minor would probably benefit from a commitment
where the minor “had a long history with the juvenile system,”
the juvenile court “had already tried various less restrictive
placements,” and the court found a “‘need for drastic measures’”].)

      B.    D.H. Is Entitled to Additional Predisposition
            Custody Credit
      D.H. argues that the juvenile court miscalculated his
predisposition custody credit and that he is entitled to 333 days,




                                14
not 301 days.6 The People concede D.H. “appears to be correct.”
He is.
       “Section 726 provides that when a ‘minor is removed from
the physical custody of his or her parent or guardian as the result
of an order of wardship made pursuant to Section 602, the order
shall specify that the minor may not be held in physical
confinement for a period in excess of the maximum term of
imprisonment.’” (In re Edward B. (2017) 10 Cal. App. 5th 1228,
1238; see § 726, subd. (d)(1).) “In a juvenile delinquency
proceeding, ‘a minor is entitled to credit against his or her
maximum term of confinement for the time spent in custody
before the disposition hearing.’” (In re A.M., supra,
225 Cal.App.4th at p. 1085; see Pen. Code, § 2900.5; In re
Stephon L. (2010) 181 Cal. App. 4th 1227, 1231-1232.) “[W]hen a
juvenile court elects to aggregate a minor’s period of physical
confinement on multiple petitions . . ., the court must also
aggregate the predisposition custody credits attributable to those
multiple petitions.” (In re Stephon L., at p. 1232.)
       The juvenile court committed D.H. to the Department for
violating probation imposed for the firearm possession
adjudication and for violating probation imposed for the robbery
adjudication. He was detained and placed in juvenile hall for

6      “‘Because an adult would be entitled to presentence custody
credit under Penal Code section 2900.5, this has been interpreted
to mean that an equivalent amount of time must be subtracted
from a minor’s maximum period of physical confinement.
[Citations.] Inasmuch as a minor is not “sentenced,” it would
simply be incorrect to refer to . . . this as “presentence” custody
credit. In the juvenile context, the correct term is
“precommitment” [citation] or “predisposition” custody credit.’”
(In re J.M. (2009) 170 Cal. App. 4th 1253, 1256.)


                                15
violating these adjudications on March 19, 2018, when his
predisposition custody credits began to accrue. The juvenile court
subsequently ordered D.H. to camp, where he remained until he
was released home on probation on December 6, 2018, 263 days
later. D.H. was detained again on December 21, 2018 and placed
in juvenile hall, where he remained until the disposition hearing
on February 28, 2019, 70 days later. Thus, D.H. is entitled to 333
(263 + 70) days of predisposition custody credit.7

                         DISPOSITION

      The juvenile court’s commitment order is modified to reflect
333 days, rather than 301 days, of predisposition custody credit
against D.H.’s maximum term of physical confinement. In all
other respects the juvenile court’s order is affirmed. The juvenile
court is directed to send a corrected copy of the order to the
Department and to the Health and Human Services Agency.



             SEGAL, J.



We concur:



             PERLUSS, P. J.                FEUER, J.



7     D.H. suggests in his opening brief that his total
predisposition custody credit “is possibly higher,” but he does not
affirmatively argue it is.


                                16